UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------- x
PAVEL POGODIN and ALEXANDER                                      :
PROKHOROV,                                                       :
                                                                 :
                                    Plaintiffs,                  :              ORDER
         -against-                                               :              18-CV-791 (ENV) (SMG)
                                                                 :
CRYPTORION INC., ZURAB TSITSUASHVILI, :
and ZVI BEN-ZVI,                                                 :
                                                                 :
                                    Defendants.                  :
---------------------------------------------------------------- x
GOLD, STEVEN M., U.S. Magistrate Judge:

         On March 30, 2020, plaintiffs filed a motion for default judgment against defendant

Zurab Tsitsuashvili. Dkt. 110. By Order dated April 3, 2020, the Honorable Eric N. Vitaliano

referred plaintiffs’ motion to me for a report and recommendation.

         Any submissions that defendant wishes to make in response are due no later than April

17, 2020. Any reply plaintiffs wish to make, and any other submissions plaintiffs wish to

provide in support of their motion, should be filed by April 24, 2020. Upon receipt of this Order,

plaintiffs are hereby directed to serve a copy of this Order promptly by certified mail, return

receipt requested, on defendant at his last known address, and to provide the Court with a copy

of the return receipt.

                                                         SO ORDERED.

                                                                /s/
                                                         Steven M. Gold
                                                         United States Magistrate Judge
Brooklyn, New York
April 3, 2020

U:\#Clerk Files\Decisions 2020\18-CV-791 Pogodin et al. v. Cryptorion Inc. et al. Default Order.docm
